DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given by Matthew D. Epstein during a telephone conversation 17 August 2022.

The application has been amended as follows: 

Claim 1 (Examiner Amended) A vehicle instrument panel structure comprising:
a head-up display device that is provided within an instrument panel positioned at a front section of a vehicle cabin and that displays information by projecting light onto a windshield;
a defroster that is provided within the instrument panel so as to be disposed alongside the head-up display device in a vehicle width direction, and that conveys air toward the windshield; and
a guide section comprising a decorative member formed in a substantially L-shape in a vehicle plan view, the decorative member provided at an upper face of the instrument panel so as to be disposed between the head-up display device and the defroster, and that has a cross-section profile, as sectioned along the vehicle width direction, profiled so as to cause airflow from the defroster to cling to a surface of the guide section such that the airflow is blown toward an area of the windshield in which information is displayed by the head-up display device
.

Claim 2 (Examiner Amended) The vehicle instrument panel structure of Claim 1, wherein the guide section has a cross-section profile, as sectioned along the vehicle width direction, profiled so as to protrude toward a vehicle upper side.

Claim 3 (Examiner Amended) The vehicle instrument panel structure of Claim 1, wherein the guide section is configured by a member having a different external appearance from the instrument panel.

Claim 4 (Examiner Amended) The vehicle instrument panel structure of Claim 1, wherein the guide section includes at least a portion configured as a contiguous plane to a side wall on a head-up display device side of a defroster nozzle configuring part of the defroster in a vehicle front-on view.

Claim 5 (Examiner Amended) The vehicle instrument panel structure of Claim 1, wherein the guide section includes a side wall on a defroster side, a side wall on a head-up display device side, and an apex portion between the side wall on the defroster side and the side wall on the head-up display device side.

Claim 6 (Examiner Amended) The vehicle instrument panel structure of Claim 5, wherein the apex portion configures a vehicle upper side portion of the guide section.

Claim 7 (Examiner Amended)  Canceled.


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a vehicle instrument panel structure comprising:
a guide section comprising a decorative member formed in a substantially L-shape in a vehicle plan view, the decorative member comprising:
a first extension section that is provided at an upper face of the instrument panel so as to be disposed between the head-up display device and the defroster.

The most relevant prior art is Boettcher (US 2019/0187470) which teaches a head-up display integrated into a dashboard with adjacent defroster air outlets to direct defroster airflow to the portion of the windshield associated with the head-up display. Boettcher also teaches a duct structure to guide the defroster airflow toward windshield but does not teach the duct structure includes an L-shaped decorative member forming an apex portion between the defroster and the head-up display that guides the defroster airflow in the desired direction. Prior art was not found teaching the claimed decorative member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694